                            UNITED STATES DISTRICT COURT

                                DISTRICT OF MINNESOTA



 SNYDERS HEART VALVE LLC,                             Civil No. 18-2030 (JRT/DTS)

                                    Plaintiff,

 v.                                               MEMORANDUM OPINION AND ORDER
                                                 ON CLAIM CONSTRUCTION AND PARTIAL
 ST. JUDE MEDICAL, CARDIOLOGY                           SUMMARY JUDGMENT
 DIVISION, INC., ST. JUDE MEDICAL S.C.,
 INC., and ST. JUDE MEDICAL, LLC,

                                Defendants.



       Matthew J. Antonelli and Zachariah S. Harrington, ANTONELLI,
       HARRINGTON & THOMPSON LLP, 4306 Yoakum Boulevard Suite 450
       Houston, Texas 77006, for plaintiff.

       Joseph W. Winkels, CARLSON, CASPERS, VANDENBURGH & LINDQUIST,
       P.A. 225 South Sixth Street Suite 4200 Minneapolis, Minnesota 55402;
       Bryan S. Hales, Jay Emerick, and Kristina Hendricks, KIRKLAND & ELLIS LLP,
       300 North LaSalle Chicago, Illinois 60654, for defendants.


       This case presents the issue of whether and when a court should engage in claim

construction on terms previously construed by a coordinate court in the same case and

also whether and when Defendants, here St. Jude Medical, Cardiology Division Inc., St.

Jude Medical, LLC, and St. Jude Medical S.C., Inc. (collectively, “St. Jude”), are precluded

from raising anticipation and obviousness defenses under 35 U.S.C. § 315(e)(2). Because

the Court will find that law-of-the-case/reconsideration principles apply to the claim
construction rulings of the coordinate court in the same case, the Court will only construe

claims here (1) to the extent necessary to account for the Patent Trial and Appeal Board’s

(“PTAB”) decision during Inter Partes Review (“IPR”); and (2) if the prior construction by

the coordinate court was “clearly erroneous.” Further, because St. Jude reasonably could

have raised its anticipation and obviousness defenses during IPR, the Court will find that

St. Jude is precluded from raising anticipation and obviousness defenses under 35 U.S.C.

§ 315(e)(2). The Court will, in addition to construing certain claims, therefore also grant

Plaintiff Snyders Heart Valve LLC’s (“Snyders”) Motion for Partial Summary Judgment on

the issue of preclusion.


                      FACTUAL AND PROCEDURAL BACKGROUND

       This case arises out the alleged infringement by St. Jude of two patents owned by

Snyders that deal with Transcatheter Aortic Valve Replacement (“TAVR”). TAVR is,

essentially, minimally invasive heart-valve replacement surgery. 1 Snyders originally filed

this action on October 25, 2016 in the Eastern District of Texas alleging that St. Jude




1 See Transcatheter Aortic Valve Replacement (TAVR), Mayo Clinic (March 21, 2018), https://
www.mayoclinic.org/tests-procedures/transcatheter-aortic-valve-replacement/about/pac
-20384698.



                                            -2-
infringed U.S. Patent No. 6,821,297 (the “’297 Patent”) and No. 6,540,782 (the “’782

Patent”). (Compl., Oct. 25, 2016, Docket No. 11.) 2


I.     PRIOR CLAIM CONSTRUCTION HEARING AND JOINT SUMMARY JUDGMENT

       MOTION

       Among other matters, the parties disputed the meaning of 22 claim terms of the

asserted patents. (Joint Claim Construction Chart, Sept. 15, 2017, Docket No. 174.) The

Magistrate Judge held a claim construction hearing and, with the aid of a technical

advisor, issued an order construing the disputed terms. (See Claim Construction Order,

Oct. 27, 2017, Docket No. 194.) The District Court adopted the Magistrate Judge’s

constructions and rejected the parties’ objections and motions to reconsider. (Order

Overruling Claim Construction Objections & Denying Mot. to Reconsider at 2–4, Feb. 20,

2018, Docket No. 309.)

       Based on the Texas court’s claim construction order, the parties stipulated to non-

infringement of certain claims and jointly moved for summary judgment on those claims.

(See Joint Mot. for Partial Summ. J., Mar. 6, 2018, Docket No. 315; Joint Procedural History

Mem. at 1, July 19, 2019, Docket No. 425.)




2The parties have filed a Joint Procedural History Memorandum that provides a concise history
of the procedural posture of this matter. (Joint Procedural History Mem. at 1, July 19, 2019,
Docket No. 425.)



                                             -3-
II.    ST. JUDE’S INVALIDITY CONTENTIONS, INTER PARTES REVIEW, THE PTAB’S FINAL

       WRITTEN DECISION, AND AGREEMENT THAT ’297 CLAIMS ARE EXTINGUISHED

       St. Jude filed its invalidity contentions on October 5, 2017. (Decl. of Matthew J.

Antonelli (“Antonelli Decl.”) ¶ 9, Ex. 9 (“Am. Invalidity Contentions”) at 61, July 15, 2019,

Docket No. 412-9.) 3 St. Jude identified seventeen prior patents and eight printed

publications that it stated made up the prior art for its invalidity contentions. (Id. at 5-6.)

St. Jude did not identify anything outside the patents or written publications in its

invalidity contentions.     The two tables below list both the patents and written

publications St. Jude listed in its invalidity contentions.


                                         Prior Art Patents
       Patent/Publication Number                     Origin                Date of Issue /
                                                                                Pub.
        U.S. 5,957,949 (“Leonhardt”)                  U.S.A.               Sept. 28, 1999
         U.S. 5,855,601 (“Bessler”)                   U.S.A.                Jan. 5, 1999
          WO 98/29057 (“Letac”)                     PCT/WIPO                July 9, 1998
        U.S. 5,411,552 (“Andersen”)                   U.S.A.                May 2, 1995
       U.S. 6,623,518 (“Thompson”)                    U.S.A.               Sept. 23, 2003
          WO 97/16133 (“Taylor”)                    PCT/WIPO                May 9, 1997
               U.S. 3,671,979                         U.S.A.               June 27, 1972
              (“Moulopoulos”)
         U.S. 5,413,599 (“Imachi”)                   U.S.A.                  May 9, 1995
          U.S. 6,458,153 (“Bailey”)                  U.S.A.                  Oct. 1, 2002
         U.S. 5,545,214 (“Stevens”)                  U.S.A.                 Aug. 13, 1996
         U.S. 5,571,215 (“Sterman”)                  U.S.A.                 Nov. 5, 1996
             U.S. 2002/0042651                       U.S.A.                 April 11, 2002
                (“Liddicoat”)
         U.S. 4,056,854 (“Boretos”)                  U.S.A.                 Nov. 8, 1977
       U.S. 5,332,402 (“Teitelbaum”)                 U.S.A.                 July 26, 1994
        U.S. 4,339,831 (“Johnson”)                   U.S.A.                 July 20, 1982


3The Antonelli Declaration can be found at Docket No. 412. For ease of reference, the page
numbers referred to correspond to the ECF page number listed atop each document.


                                              -4-
         U.S. 5,397,351 (“Pavcnik”)                 U.S.A.               March 14, 1995
         U.S. 5,861,028 (“Angell”)                  U.S.A.                Jan. 19, 1999


                                     Prior Art Publications
   H.R. Andersen, et al., Transluminal Implantation of Artificial Heart Valves. Description
   of a New Expandable Aortic Valve and Initial Results with Implantation by Catheter
   Technique in Closed Chest Pigs, 13 European Heart Journal 704—708 (1992).
   Steven R. Bailey, Percutaneous Expandable Prosthetic Valves, Textbook of
   Interventional Cardiology 1268—76 (1995).
   Dwight E. Harken, et al., Partial and Complete Prostheses in Aortic Insufficiency, 40 J.
   Thoracic and Cardiovas. Surg. 744—62 (1960).

   Stephen L. Hilbert, et al., Evaluation of Explanted Polyurethane Trileaflet Cardiac
   Valve Prostheses, 94 J. Thorac Cardiovac Surg 419—29 (1987).

   Charles A. Hufnagel, Basic Concepts in the Development of Cardiovascular
   Prostheses, 137 Great Ideas in Surgery 285—300 (Mar. 1979).

   L.L. Knudsen, et al., Catheter—implanted Prosthetic Heart Valves 18 The International
   Journal of Artificial Organs 253—262 (1993).
   H.B. Lo, et al. A Tricuspid Polyurethane Heart Valve as an Alternative to Mechanical
   Prostheses or Bioprostheses, XXXIV Trans. Am. Soc. Artif. Intern. Organs 839—44
   (1988).
   St. Jude Medical Heart Valve Division, The Right Choice for all the Right Reasons, (1999).


(Id.)

        On October 23, 2017, St. Jude filed four petitions for Inter Partes Review, of which

two are relevant here. (Antonelli Decl. ¶¶ 1–2, Ex. 1-2.) In these IPR petitions, St. Jude

raised the following anticipation and obviousness defenses related to the ’782 Patent:

           • Claims 1, 2, 4–8, 10–13, 17–19, 21, 22, and 25–30 are anticipated by
             Leonhardt (Id. ¶ 1, Ex. 1 at 12);
           • Claims 1, 2, 4–8, 10–13, 17–19, 21, 22, and 25–30 are obvious over
             Leonhardt in view of Anderson (Id.);



                                             -5-
           • Claims 1, 2, 4–8, 10–13, 17–19, 21, 22, and 25–30 are obvious over
             Leonhardt in view of Johnson and Imachi (Id.);
           • Claims 1, 2, 4–8, 10–13, 17–19, 21, 22, and 25–30 are anticipated by Bessler
             (Id. ¶ 2, Ex. 2 at 13);
           • Claims 1, 2, 4–8, 10–13, 17–19, 21, 22, and 25–30 are obvious over Bessler
             in view of Anderson (Id.);
           • Claims 1, 2, 4–8, 10–13, 17–19, 21, 22, and 25–30 are obvious over Johnson
             in view of Bessler and Imachi (Id.);
           • Claims 1, 2, 4–8, 10–13, 17–19, 21, 22, and 25–30 are obvious over Bessler
             in view of Johnson and Imachi (Id.)

       Additionally, St. Jude included as exhibits patents from Stevens, Moulopoulos,

Teitelbaum, Johnson, Pavcnik, and Bailey. (Id. ¶¶ 1–2, Ex. 1 at 7–9, Ex. 2 at 8–10.) St.

Jude also included patents not mentioned in their invalidity contentions, including:

           •   U.S. Patent No. 3,657,744;
           •   U.S. Patent No. 17,520;
           •   U.S. Patent No. 3,543,674;
           •   U.S. Patent No. 4,783,662;
           •   U.S. Patent No. 6,267,776;
           •   U.S. Patent No. 1,466,114;
           •   U.S. Patent No. 2,282,285; and
           •   U.S. Patent No. 3,253,326.

(Id. ¶¶ 1–2, Ex. 1 at 7–9, Ex. 2 at 8–10.)


III.   TRANSFER MOTIONS

       After finding that Texas was an improper venue, the Texas court transferred the

case to this Court on July 20, 2018. (Mem. Adopting R&R at 15, June 25, 2018, Docket No.




                                             -6-
335.) 4 The PTAB issued final written decisions on each of St. Jude’s petitions in May 2019.

(Antonelli Decl. ¶¶ 5–6, Exs. 5–6.) As a result of the Texas court’s claim construction and

the PTAB decisions, the parties agreed that all of Snyders’ infringement claims relating to

the ’297 Patent were extinguished and only infringement claims relating to the ’782

Patent remained. (See Joint Procedural History Mem. at 5.)

        The parties now dispute the meaning of certain terms, most of which were already

construed by the Texas court.             The parties also dispute whether law-of-the-

case/reconsideration principles apply to terms previously construed by the Texas court.

Additionally, Snyders filed a Motion for Partial Summary Judgment arguing St. Jude’s

anticipation and obviousness defenses are precluded under 35 U.S.C. § 315(e)(2). (July

15, 2019, Docket No. 409.) The Court will consider each issue in turn below.


                                          DISCUSSION


I.      CLAIM CONSTRUCTION


     A. Claim Construction Principles


        Claim construction is a question of law for the Court. Allen Eng’g Corp. v. Bartell

Indus., Inc., 299 F.3d 1336, 1344 (Fed. Cir. 2002). “The purpose of claim construction is




4The motion St. Jude filed is docketed as a “Motion for Summary Judgment of Improper Venue,”
but the Court treated it as a motion for reconsideration of its previous denial of St. Jude’s Motion
to Dismiss for Improper Venue under Fed. R. Civ. P. 12(b)(3). (See Mem. Adopting R&R at 15.)


                                                -7-
to determine the meaning and scope of the patent claims that the plaintiff alleges have

been infringed.” Every Penny Counts, Inc. v. Am. Express Co., 563 F.3d 1378, 1381 (Fed.

Cir. 2009). Claim terms are given their ordinary and customary meaning as understood

by one of ordinary skill in the art at the time of the invention. Phillips v. AWH Corp., 415

F.3d 1303, 1312-13 (Fed. Cir. 2005). To ascertain this meaning and define the scope of

the invention, courts primarily look to intrinsic evidence, including the words of the claims

themselves, the specification, and the prosecution history of the patent. Id. at 1314.

       “[T]he claims themselves provide substantial guidance as to the meaning of

particular claim terms.” Id. Claims, however, do not stand alone but are part of “a fully

integrated written instrument,” which includes the specification.          See Markman v.

Westview Instruments, Inc., 52 F.3d 967, 978 (Fed. Cir. 1995). The claims, therefore,

“must be read in view of the specification, of which they are a part.” Phillips, 415 F.3d at

1315 (internal quotation marks omitted). Courts, however, will not import a limitation

from the specification into the claims, id. at 1320, and the Federal Circuit has “repeatedly

warned against confining the claims to . . . embodiments” described in the specification.

Id. at 1323.

     The prosecution history is also intrinsic evidence and “consists of the complete

record of the proceedings before the PTO and includes the prior art cited during the

examination of the patent.” Id. at 1317. The prosecution history, however, “often lacks

the clarity of the specification and thus is less useful for claim construction purposes.” Id.




                                             -8-
Moreover, final written decisions from the PTAB are considered non-binding, intrinsic

evidence similar to evidence related to the patent’s prosecution history. See Cuozzo

Speed Techs., LLC v. Lee, 136 S. Ct. 2131, 2146 (2016) (noting that “different evidentiary

burdens” between the IPR proceedings and the court’s claim construction “mean that the

possibility of inconsistent results is inherent to Congress’ regulatory design.”) 5

       Although the intrinsic evidence is of primary importance, the Court may also rely

on extrinsic evidence in construing a claim term. Extrinsic evidence consists of “all

evidence external to the patent and prosecution history, including expert inventor

testimony, dictionaries, and learned treatises.” Markman, 52 F.3d at 980. Extrinsic

evidence is less significant than intrinsic evidence in construing claim terms and cannot

establish a meaning of the claim term that is at odds with the intrinsic evidence. Phillips,

415 F.3d at 1317–18.

       The Court should avoid adding extraneous limitations; “that is, limitations added

wholly apart from any need to interpret what the patentee meant by particular words or

phrases in the claim.” Hoganas AB v. Dresser Indus., Inc., 9 F.3d 948, 950 (Fed. Cir. 1993)




5 See also Aylus Networks, Inc. v. Apple Inc., 856 F.3d 1353, 1360–61 (Fed. Cir. 2017) (extending
prosecution disclaimer to IPR proceedings to ensure a patent owner does not argue claims one
way to the PTO to “maintain their patentability and in a different way against accused
infringers.”); Middleton Inc. v. 3M Co., 311 F.3d 1384, 1388 (Fed. Cir. 2002) (noting for disclaimer
to apply, it must be found in the intrinsic evidence). Thus, because the Federal Circuit extended
prosecution disclaimer to IPR proceedings and previously stated that disclaimer must be found
in the intrinsic evidence, the Court concludes that a PTAB decision should be treated as “less
useful” intrinsic evidence similar to the prosecution history. Phillips, 415 F.3d at 1317.


                                                -9-
(cleaned up). “[T]here must be a textual reference in the actual language of the claim

with which to associate a proffered claim construction.” Johnson Worldwide Assocs., Inc.

v. Zebco Corp., 175 F.3d 985, 990 (Fed. Cir. 1999). 6


    B. Prior Claim Construction & Standard of Review


       St. Jude acknowledges that it is challenging the Texas court’s prior constructions

on all but one term. Even so, St. Jude argues law-of-the-case/reconsideration principles

do not apply because “claim construction . . . can be, and often is, an ongoing process that

leads to refinements . . . as the court gains a better understanding of the claims.” Kroy IP

Holdings, LLC v. Autozone, Inc., 2015 WL 557123, at *2 (E.D. Tex. Feb. 10, 2015).

       Although true that a court’s prior claim construction can be altered, alteration

generally requires the parties to present new evidence. See Pfizer, Inc. v. Teva Pharms.,

USA, Inc. 429 F.3d 1364, 1377 (Fed. Cir. 2005) (noting that prior claim construction may

be altered, but only upon “development of the record”). Further, under law-of-the-

case/reconsideration principles, “as a rule,” courts should be “loathe” to revisit prior

decisions of its own or of a coordinate court in the same case unless those decisions were

“clearly erroneous and would work a manifest injustice.” Christianson v. Colt Indus.




6
  See also Phillips, 415 F.3d at 1312 (“[I]f we once begin to include elements not mentioned in
the claim, in order to limit such claim, we should never know where to stop.” (cleaned up)).


                                             -10-
Operating Corp., 486 U.S. 800, 817–18 (1988) (quoting Arizona v. California, 460 U.S. 605,

618, n. 8 (1983)).

         The Court therefore finds reconsideration and law-of-the-case principles apply to

the coordinate court’s prior claim construction rulings, and will only revisit terms already

interpreted (1) to account for new evidence in the record (e.g. the PTAB decisions); or (2)

to correct prior constructions that are “clearly erroneous.” See Colt Indus., 486 U.S. at

817. 7


    C. Term Not Previously Construed


               1. “Manipulator”


                Term                      Snyders’ Proposed                St. Jude’s Proposed
                                            Construction                       Construction
    “Manipulator”                    Plain Meaning                      Plain Meaning; a
                                                                        manipulator cannot be
    (’782 Patent, Claims 28 &                                           used with a guidewire
    29)

         The Texas court was not asked to interpret “manipulator.” The parties now dispute

the term’s meaning based on the purported implicit interpretation by the PTAB as a result

of the IPR proceeding.



7See also Starks v. Rent-A-Center, 58 F.3d 358, 364 (8th Cir. 1995) (citing Christianson and noting
that in the Eighth Circuit “a prior decision stands as law of the case, and settled issues are not to
be relitigated”); Caddy Products, Inc. v. American Seating Co., No. CIV. 05-800 JRT/FLN, 2008 WL
2447294, at *1 (D. Minn. June 13, 2008) (denying a request to reconsider claim construction
because the parties sought only to relitigate old issues).



                                                -11-
       Claim 28 and 29 of the ’782 Patent state, in relevant part:

              an instrument including

              a holder having a hollow interior sized for holding the artificial
              valve when the frame is in the collapsed configuration;

              an elongate manipulator attached to the holder for
              manipulating the holder into position between the upstream
              region and the downstream region.

(’782 Patent, cls. 28, 29) (emphasis added.)

       The PTAB stated that the prior art disclosed that a guidewire steered the distal end

to the desired site and made no definitive statement excluding the use of a guidewire

with a manipulator. (Decl. of Joseph W. Winkels (“Winkels Decl.”) ¶ 2, Ex. 1 at 33, June 6,

2019, Docket No. 397.)

      St. Jude argues that “manipulator” should be given its plain meaning with the

limitation that “a manipulator cannot be used with a guidewire.” St. Jude argues this

construction is necessary because the PTAB implicitly construed the term “manipulator”

to exclude the use of a guidewire in response to St. Jude’s argument that prior art

disclosed a manipulator. The Court disagrees. St. Jude has not sufficiently explained how

the PTAB’s statement limits “manipulator,” and it concedes that          there is no intrinsic

support for this proposed construction outside the PTAB’s decision. See Johnson

Worldwide., 175 F.3d at 990 (“[T]here must be a textual reference in the actual language

of the claim with which to associate a proffered claim construction.”).




                                            -12-
      Accordingly, the Court will decline to adopt St. Jude’s proposed limitation and

instead will construe “manipulator” to have its plain meaning.


   D. Previously Construed Terms Affected by New Evidence


      1. “Valve element having . . . a concave downstream side” and “valve element

          having a convex upstream side” / “valve element having a concave

          downstream side”


                 Term                   Texas Ct.           PTAB Construction/Parties
                                      Construction              Agreed Construction
    “valve element having a convex Plain meaning            “the overall shape of the
    upstream side”                                          entire upstream side of the
    (’782 Patent, Claims 10–13)                             flexible valve element is
                                                            convex”
    “valve element . . . having a
    convex upstream side”
    (’782 Patent, Claims 18, 19, 21,
    22, 25, 29)
    “valve element having . . . a Plain meaning             “the overall shape of the
    concave downstream side”                                entire downstream side of
    (’782 Patent, Claims 10–13, 18,                         the flexible valve element is
    19, 21, 22, 25, 29)                                     concave”

      The Parties agree that the Court should adopt the PTAB’s construction as listed

above. Accordingly, the Court will adopt the agreed-upon construction and construe the

terms consistent with the parties’ agreement as stated in the table above.




                                          -13-
               2. “Band”


        Term                Texas Ct.         PTAB Construction     St. Jude’s Proposed
                          Construction                                  Construction
 “band”                Plain Meaning         “a structure generally “a structure
 (’782 Patent,                               in the shape of a      generally in the
 Claims 4, 5, 7, 10-                         closed strip or ring”  shape of a closed
 13, 18, 19, 21, 22,                                                strip or ring that is
 25, 28)                                                            not integrated with
                                                                    the frame and not
                                                                    a sleeve.”



       Independent claims 10, 18, and 28 of Patent ’782 all mention the term “band.”

Claim 10 states “a band comprising an internal strip positioned inside and attached to the

frame limiting spacing between adjacent anchors of said plurality of peripheral anchors.”

Claim 18 states “a band surrounding the frame and extending between adjacent elements

of said plurality of frame elements to limit spacing between said adjacent elements.”

Claim 28 states “a band attached to the frame limiting spacing between adjacent anchors

of said plurality of peripheral anchors.”

       The Texas court construed band to be given its plain meaning. In doing so, the

Texas court found that a “band” could not be integrated with the frame, expressly

rejecting Snyders’ proposed construction. (Claim Construction Order at 37.) The Texas

court reasoned that the plain language of claims 10 and 28 state that a band was

“attached to the frame, which implies that the band is not part of the frame” because the

band would then be attached to itself. (Id. at 39 (citing Betcon, Dickinson, & Co. v. Tyco



                                            -14-
Healthcare Grp., LP, 616 F.3d 1249, 1254 (Fed. Cir. 2010)). The Texas court went on to

reject St. Jude’s proposed construction as well because St. Jude’s construction required

“band” to be outside of the frame, which was inconsistent with Claim 10’s plain language

stating a “band” can be internal to the frame. (Id. at 39.)

       The PTAB considered the Texas court’s construction and found the plain meaning

of “band” to be reflected by “a structure generally in the shape of a closed strip or ring.”

(Winkels Decl. ¶ 7, Ex. 6 at 14–15.) The PTAB, however, also implicitly construed the term

“band” to exclude a “sleeve-like structure” in response to St. Jude’s argument that prior

art anticipated a “band.” (Id. at 14, 22) (“Applying this construction, we agree with Patent

Owner that graft material 24 is a sleeve-like structure and not a band.”)

       St. Jude’s argues the Court should construe band to mean “a structure generally in

the shape of a closed strip or ring that is not integrated with the frame and not a sleeve”

for three reasons. First, St. Jude argues that “a structure generally in the shape of a closed

strip or ring” should be adopted because it is similar to the construction Snyders proposed

during the Texas Markman proceeding. Second, St. Jude argues that a “band” cannot be

integrated with the frame because the Texas court expressly stated as much. Third, St.

Jude argues a “band” cannot be a “sleeve” given the PTAB’s implicit definition. Snyders

does not challenge this construction, but notes that if law-of-the-case principles did not

apply, it would argue that a band could be integrated with the frame.




                                            -15-
       Because it appears Snyders argued to the PTAB that a “band” could not be a

“sleeve,” 8 because the Texas court provided a reasoned limitation on “band” in the sense

that it could not be integrated with the frame but did not account for such a limitation in

its construction, and because the parties otherwise agree on the construction, the Court

will adopt St. Jude’s proposed construction.

       Accordingly, the Court construes “band” to mean “a structure generally in the

shape of a closed strip or ring that is not integrated with the frame and not a sleeve.”


    E. Terms Previously Construed With No New Evidence Presented


       St. Jude also challenges the Texas court’s interpretations of “valve element,”

“flaps,” “anchor,” and “central portion located between the plurality of peripheral

anchors.” To the extent the Court will re-open claim construction generally, Snyders

challenges the Texas court’s interpretation of “flexibly resilient” frame, “along a

centerline,” and “releasable fastener.” The parties agree that these terms were not

interpreted by the PTAB and the parties do not otherwise present new evidence that

would affect the Texas court’s prior construction. The Court will only reconstrue the

terms then if it finds the prior claim construction to be clearly erroneous. See Colt Indus.,

486 U.S. at 817 (discussing law of the case doctrine).




8 See Aylus, 856 F.3d 1353, 1359–60 (Fed. Cir. 2017) (extending prosecution disclaimer to IPR
proceedings to ensure a patent owner does not argue claims one way to the PTO to “maintain
their patentability and in a different way against accused infringers”).


                                            -16-
       The Court finds that St. Jude has not shown that the prior construction of “valve

element,” 9 “flaps,” “anchor” and “central portion located between the plurality of

peripheral anchors,” to be clearly erroneous. Furthermore, the Court finds that Snyders

has not shown that the prior construction of the terms “flexibly resilient” frame, “along a

centerline,” and releasable fastener,” to be clearly erroneous. The Court will therefore

not revisit the construction of these claims.

       Accordingly, the Court will adopt the Texas court’s prior construction of said terms.


II. SUMMARY JUDGMENT


    A. Standard of Review


       Summary judgment is appropriate when there are no genuine issues of material

fact and the moving party can demonstrate that it is entitled to judgment as a matter of




9 St. Jude spent the majority of its brief and time during oral arguments arguing “valve element”
was wrongly construed by the Texas court. St. Jude argued that: (1) Dr. Snyders, the inventor,
made a “clear and unmistakable disclaimer” limiting “valve element” to a “unitary, inverted
funnel member that does not have a tri-leaflet construction” in his provisional, but not his final
patent application; and (2) even if Dr. Snyders did not make a clear and unmistakable disclaimer,
a limiting instruction is warranted based on embodiments and deposition statements by Dr.
Snyders. The Court finds no clear error in the Texas court’s construction. See MPHJ Tech. Invs.,
LLC v. Richo Am. Corp., 847 F.3d 1363, 1369 (Fed. Cir. 2017) (noting that a “provisional application
can contribute to understanding the claims” but that “a person of skill in [the] field would deem
the removal” of limiting clauses in the final application “significant”); Phillips, 415 F.3d at 1323
(“[W]e have expressly rejected the contention that if a patent describes only a single
embodiment, the claims of the patent must be construed as being limited to that embodiment.”);
Howmedica Osteonics Corp. v. Wright Med. Tech., Inc., 540 F.3d 1337, 1347 (Fed. Cir. 2008) (“We
hold that inventor testimony as to the inventor’s subjective intent is irrelevant to the issue of
claim construction.”).


                                               -17-
law. Fed. R. Civ. P. 56(a). A fact is material if it might affect the outcome of the suit, and

a dispute is genuine if the evidence is such that it could lead a reasonable jury to return a

verdict for either party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A court

considering a motion for summary judgment must view the facts in the light most

favorable to the non-moving party and give that party the benefit of all reasonable

inferences to be drawn from those facts. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986). Even so, the nonmoving party may not rest on mere allegations

or denials but must show through the presentation of admissible evidence that specific

facts exist creating a genuine issue for trial. Anderson, 477 U.S. at 256. If the nonmoving

party “fails to make a showing sufficient to establish the existence of an element essential

to that party’s case, and on which that party will bear the burden of proof at trial,”

summary judgment is appropriate. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).


   B. Preclusion/Estoppel under 35 U.S.C. § 315(e)(2)


       Snyders argues that 35 U.S.C. § 315(e)(2) prevents St. Jude from raising any

anticipation and obviousness defenses post-IPR because St. Jude could reasonably have

raised them during IPR. Section 315(e)(2) states:

              The petitioner in an inter partes review of a claim in a patent
              under this chapter that results in a final written
              decision . . . may not assert . . . in a civil action arising in whole
              or in part under section 1338 of title 28 . . . that the claim is
              invalid on any ground that the petitioner raised or reasonably
              could have raised during that inter partes review.



                                              -18-
35 U.S.C. § 315(e)(2). IPR is limited to invalidity grounds “that could be raised under

section 102 or 103 [which contemplates anticipation and obviousness defenses] and only

on the basis of prior art consisting of patents or printed publications.” 35 U.S.C. § 311(b).

Preclusion under § 315(e)(2) thus requires: (1) a final written decision from the PTAB; (2)

challenged grounds that fall under §§ 102 or 103; and (3) the challenged grounds were

raised, or reasonably could have been raised during the IPR.

       Here, the parties only dispute prong three: whether St. Jude’s unpetitioned

anticipation and obviousness defenses reasonably could have been raised during the IPR

proceeding. § 315(e)(2). 10

       The Court applies the “skilled searcher” standard in making a determination of

whether the anticipation and obviousness defenses at issue “reasonably could have”

been raised for § 315(e) purposes. See Polaris Indus., Inc. v. Arctic Cat Inc., No. CV 15-

4475 (JRT/TNL), 2019 WL 3824255, at *3 (D. Minn. Aug. 15, 2019). Under the skilled

searcher standard, a party “reasonably could have raised” a defense pursuant to § 315(e)

if the petitioner actually knew about the patent or printed publication or is a patent or

written publication that “a skilled searcher conducting a diligent search reasonably could

have been expected to discover.” Id. (quoting iLife Techs. Inc. v. Nintendo of Am., Inc.,




10St. Jude acknowledges that it received a final written decision on all four of its IPR petitions
and that all anticipation and obviousness defenses raised in its IPR are precluded.



                                              -19-
No. 3:13-cv-4947-M, 2017 U.S. Dist. LEXIS 87769, at *16, 2017 WL 4237535 (N.D. Tex. May

30, 2017).

       Even before St. Jude filed its IPR petitions, it had submitted invalidity contentions,

in which it identified the patent or printed publications it raises here. There is no question

then that St. Jude had actual knowledge of the patent and written publications prior to

its IRP petitions. St. Jude does not point to any other patents or written publications

outside those disclosed in its invalidity contentions it should be able to now use. Nor does

St. Jude specify any anticipation or obviousness defenses, outside of those raised in its

IPR petition, that it believes should be raised during this proceeding.

       As another district court aptly noted, “for IPR to fulfill its mission of streamlining

patent litigation . . . a petitioner cannot be left with the option to institute a few grounds

for IPR while holding some others in reserve for a second bite at the invalidity apple once

in the district court.” California Inst. of Tech. v. Broadcom Ltd., No. CV 16-3714 GW

(AGRX), 2018 WL 7456042, at *6 (C.D. Cal. Dec. 28, 2018). The Court therefore finds that

St. Jude is precluded from raising anticipation and obviousness defenses under 35 U.S.C.

§ 315(e)(2) because St. Jude reasonably could have raised any combination of them in its

IPR petition.

       The Court also expressly rejects St. Jude’s argument that Shaw Industries Group,

Inc. v. Automate Creel Systems, Inc. 817 F.3d 1293 (Fed. Cir. 2016) requires a different

outcome and that Snyders’ motion is premature. First, Shaw is inapplicable. Shaw held




                                            -20-
that § 315(e)(2) did not apply to anticipation and obviousness grounds a petitioner chose

to include in a petition for IPR, but for which the PTAB chose not institute review on. Id.

at 1300. The present situation, however, is materially different. Here, the PTAB instituted

review on all grounds St. Jude included in its IPR petition. 11 Shaw did not discuss

preclusion as it relates to unpetitioned grounds. Here, St. Jude chose to petition for IPR ,

and chose which anticipation and obviousness defenses to include in its petition. The

PTAB did not fail to review or otherwise prevent St. Jude from raising any anticipation or

obviousness defenses. Second, Snyder’s motion is not premature. Although St. Jude may

be allowed to supplement its expert report based on the Court’s claim construction in this

order, St. Jude is bound by its invalidity contentions that list only patents and written

publications. Cf. Genentech, Inc. v. Amgen, Inc., 289 F.3d 761, 774 (Fed. Cir. 2002).

       Accordingly, the Court will grant Snyders’ Motion for Partial Summary Judgment

on St. Jude’s anticipation and obviousness defenses.


                                                  ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:



11The Court also notes that Shaw was decided prior to the Supreme Court’s decision in SAS Inst.,
Inc. v. Iancu, which held that the PTAB must “address every claim the petitioner has challenged”
and could no longer pick and choose petitioned grounds to review. 138 S. Ct. 1348, 1354 (2018)
(emphasis in original). Thus, every claim a party raises in an IPR petition will be instituted if the
PTAB takes up the petition, making Shaw’s holding essentially hollow as the factual situation
present in Shaw should not occur again.


                                                -21-
      1. The Court hereby ADOPTS the construction of the claim terms and phrases

         within with the ’782 and ’297 patents as set forth in the Memorandum

         accompanying this Order and otherwise ADOPTS the construction of the claim

         terms and phrases for the ’782 and ’297 patents as set forth in the prior claim

         construction order [Docket Nos. 194 & 309];

      2. Because the parties’ Joint Motion for Partial Summary Judgment [Docket No.

         315] was based upon the prior claim construction order, the parties shall notify

         the Court via letter within fourteen (14) days from the date of this Order

         whether they still wish for the Court to grant the stipulated joint motion.

         Because the Court largely adopted the prior claim construction Order, if the

         Court does not hear from the parties within fourteen days, the joint motion will

         be granted;

      3. Snyders’ Motion for Partial Summary Judgment [Docket No. 409] is GRANTED

         and St. Jude is precluded from raising any anticipation and obviousness

         defenses under 35 U.S.C. §315(e)(2).




DATED: March 25, 2020                           ______                     ______
at Minneapolis, Minnesota.                             JOHN R. TUNHEIM
                                                           Chief Judge
                                                   United States District Court




                                         -22-
